Exhibit 10.18

 

ST. PAUL TRAVELERS

EXECUTIVE OFFICER

RESTRICTED STOCK AWARD NOTIFICATION AND AGREEMENT

 

--------------------------------------------------------------------------------

 

Participant:   Grant Date: Number of Shares:   Vesting Date:

 

1. Grant of Restricted Stock. This restricted stock award (“Award”) is granted
pursuant to the St. Paul Travelers Companies, Inc. 2004 Stock Incentive Plan
(the “Plan”), by The St. Paul Travelers Companies, Inc. (the “Company”) to you,
an employee (the “Participant”). The Company hereby grants to the Participant an
Award of the number of shares of restricted Company common stock, no par value
(“Common Stock”) set forth above, pursuant to the Plan, as it may be amended
from time to time and subject to the terms, conditions, and restrictions set
forth herein.

 

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Award are specified in this award notification and agreement, the Plan and
the prospectus dated July 28, 2004 (titled “St. Paul Travelers Equity Awards”),
and any applicable prospectus supplement (together, the “Prospectus”). The
terms, conditions and restrictions in the Prospectus include, but are not
limited to, provisions relating to amendment, vesting, and cancellation, all of
which are hereby incorporated by reference into this award notification and
agreement to the extent not otherwise set forth herein. The terms, conditions
and restrictions in this award notification and agreement, the Prospectus, and
the Plan constitute the Award agreement between the Participant and the Company
(“Agreement”). By accepting the Award, the Participant acknowledges receipt of
the Prospectus and that he or she has read and understands the Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be canceled if vesting conditions are not satisfied. Thus,
Participant understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or a
committee of the Board that conditions to vesting have been satisfied.

 

3. Transfer Restrictions and Vesting. The shares of Common Stock of the Award
are subject to the transfer restrictions set forth in the Prospectus including,
without limitation, that the Participant may not sell, assign, transfer, pledge,
encumber or otherwise alienate, hypothecate or dispose of any of the Award
shares until these restrictions lapse. The Award shall vest in full, and the
restrictions shall terminate on the Award shares, on the Vesting Date set forth
above, provided the Participant remains continuously employed by the Company or
one of its subsidiaries, and any other terms and conditions are satisfied.
Shares of Common Stock will be delivered to the Participant as soon as
practicable after the Award has vested.

 

4. Termination of, and Breaks in, Employment. The terms and conditions set forth
on Exhibit A hereto shall apply with respect to terminations of, and breaks in,
employment.

 

5. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may desire or be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet or internet site to which
Participant has access.



--------------------------------------------------------------------------------

6. Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for the
Company or the subsidiary employing the Participant to transfer certain
Participant data to the Company, its subsidiaries, outside service providers, or
governmental agencies. By accepting this Award, the Participant consents, to the
fullest extent permitted by law, to the use and transfer, electronically or
otherwise, of his or her personal data to such entities for such purposes.

 

7. Entire Agreement; No Right to Employment. The Agreement constitutes the
entire understanding between the parties hereto regarding the Award and
supersedes all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof. Nothing contained herein, in the
Plan, or in the Prospectus shall confer upon the Participant any rights to
continued employment or employment in any particular position, at any specific
rate of compensation, or for any particular period of time.

 

8. Arbitration; Conflict. Any disputes under this Agreement shall be resolved by
arbitration in accordance with the Company’s arbitration policies. In the event
of a conflict between the Plan and this grant notification and agreement, or the
terms, conditions, and restrictions of the Award as specified in the Prospectus,
the Plan shall control.

 

9. Acceptance and Agreement by Participant. By clicking the button below,
Participant accepts the Award and agrees to be bound by the terms, conditions,
and restrictions set forth in the Prospectus, the Plan, this notification and
agreement, and the Company’s policies, as in effect from time to time, relating
to the Plan.

 

THE ST. PAUL TRAVELERS COMPANIES, INC       PARTICIPANT’S ACCEPTANCE By:       
      Its duly authorized officer       Participant’s Signature

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

To St. Paul Travelers Executive Officer Restricted Stock Grant Notification and
Agreement

 

When you leave the Company

 

References to “you” or “your” are to the Participant

 

If you terminate your employment or if there’s a break in your employment, your
Awards may be canceled before the end of the vesting term and the vesting of
your Awards may be affected.

 

The provisions in the chart below apply to Awards made under the Plan.
Additional rules for vesting apply in cases of termination if you satisfy
certain age and years of service requirements (“Retirement Rule”) set forth
below.

 

If you:

--------------------------------------------------------------------------------

  

Here’s what happens to Your Restricted Shares:

--------------------------------------------------------------------------------

Resign, or retire (and do not meet the Retirement Rule)    Vesting stops, and
unvested restricted shares will be cancelled on the termination date. Become
disabled (as defined under the Company’s applicable long-term disability plan)
   During the first 12 months of approved disability, outstanding restricted
share Awards will continue to vest on schedule. If you are still on an approved
disability after 12 months, all outstanding restricted share Awards will vest
immediately and the shares will be distributed to you as soon as practical
thereafter. Take an approved personal leave of absence    The vesting of
outstanding restricted share Awards will continue during the first three months
of an approved personal leave of absence. Once the approved leave of absence
exceeds three months, vesting is suspended until you return to work and remain
actively employed for 30 calendar days thereafter at which time vesting will be
restored retroactively. If you terminate employment during the leave for any
reason, the applicable termination provisions will apply. If leave exceeds one
year, all restricted share Awards will be canceled. Are on an approved family
leave, medical leave, dependent care leave, military leave, or other statutory
leave of absence    Outstanding unvested restricted share Awards will continue
to vest while you are on an approved leave. Die    Outstanding unvested
restricted share Awards will vest immediately and the shares will be distributed
to your estate as soon as practical thereafter. Are terminated involuntarily for
gross misconduct or for cause    Vesting stops and all outstanding unvested
restricted share Awards are cancelled on the termination date.

 



--------------------------------------------------------------------------------

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement)    Vesting and eligibility continue through the
termination date. On the termination date, the restricted shares that are not
vested will be forfeited.

 

Retirement Rule

 

If, as of your termination date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.” If you are terminated under the
Company’s applicable separation pay plan or any successor or comparable
arrangement, if any, your termination date for purposes of determining whether
you qualify under the Retirement Rule is your last day of active employment with
the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned

 

If you:

--------------------------------------------------------------------------------

     Meet the Retirement Rule    Outstanding unvested restricted share Awards
will continue to vest and the shares will be distributed at the end of the
vesting period for each Award, provided that you do not engage in any activities
that compete with the business operations of the Company.      If you meet the
Retirement Rule and are terminated involuntarily, you are not subject to this
competition provision, and outstanding restricted share Awards will vest and the
shares will be distributed as soon a practical following the termination date.

 

Before restricted shares are issued to you, you will be asked to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Company since you retired, and provide such other
evidence as the Company may require. The purpose of the special Retirement Rule
is to allow those employees who leave the Company for lifestyle reasons
associated with retirement to continue to vest in their outstanding restricted
share or deferred share Awards, and this purpose is not served in those
situations where an employee “retires” and then competes with the Company.

 

Notes to the termination provisions

 

  •   The Committee determines what constitutes “gross misconduct” and “cause.”

 

  •   In any instance where the vesting and a restricted stock Award extends
past the termination of your employment, either pursuant to the terms of the
grant or by action of the Committee, your Award will be canceled if, in the
determination of the Committee, you engage in conduct that:

 

  •   Is in material competition with the Company’s business operations or

 

  •   Breaches your duty of loyalty or is materially injurious to the Company,
monetarily or otherwise.

 

The Company may change the provisions or the policies described in the
termination provisions above at any time. The Company may specify other actions
that may result in the cancellation of your Award for events that occur either
while you are still employed or after your employment terminates.

 